Exhibit 10-F-18a

 

FIRST AMENDMENT
OF
OTTER TAIL CORPORATION
EXECUTIVE RESTORATION PLUS PLAN

 

WHEREAS, Otter Tail Corporation (the “Company”) maintains an unfunded deferred
compensation plan (the “Plan”) for the benefit of a select group of management
and highly compensated employees of the Company, which was originally effective
July 1, 2012, and most recently amended and restated effective February 6, 2015,
in a document entitled “OTTER TAIL CORPORATION EXECUTIVE RESTORATION PLUS PLAN”
(hereinafter referred to as the “Plan Document”); and

 

WHEREAS, The Company has the authority to make amendments to the Plan Document;

 

NOW, THEREFORE, The Plan Document is hereby amended to read as follows:

 

1.             DEFINITION OF AFFILIATE. Effective January 1, 2018, Section 2 of
the Plan Document is amended by the addition of the following new Section 2.2
and all subsequent sections (and cross references thereto) shall be renumbered
accordingly:

 

2.2.        Affiliate. “Affiliate” means a business entity which is under
“common control” with the Company or which is a member of an “affiliated service
group” that includes the Company, as those terms are defined in Code sections
414(b), (c) and (m).

 

2.            DEFINTION OF EMPLOYER. Effective January 1, 2018, the definition
of Employer in Section 2.12 (which will be renumbered as Section 2.13) of the
Plan Document is amended to read in full as follows:

 

2.13.       Employer. “Employer” means the Company or any Affiliates that have
been selected by the Board to participate in the Plan.

 

3.             ELIBILITY AND PARTICIPATION. Effective January 1, 2018, the first
sentence of Section 3.1 of the Plan Document is amended to read in full as
follows:

 

Any executive officer or employee of the Employer who is named by the Committee
is eligible to participate in the Plan.

 

4.             SAVINGS CLAUSE. Save and except as hereinabove expressly amended,
the Plan Document shall continue in full force and effect.

 